                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3   Diana Vallarta and Lisa Salmons                 )
                                                     )            19-cv-5895 -HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   United Airlines, Inc.                           )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Sondra A. Hemeryck                     , an active member in good standing of the bar of
 9    Illinois                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Defendant United Airlines, INc.              in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Rachel Sifuentes                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Riley Safer Holmes & Cancila LLP                    Riley Safer Holmes & Cancila LLP
      70 W. Madison Street, Suite 2900                    456 Montgomery Street,16th Floor
14    Chicago IL 60602                                    San Francisco CA 94104
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 471-8700                                      (415) 275-8550
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    shemeryck@rshc-law.com                              rsifuentes@rshc-law.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6207039      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/26/19                                               Sondra A. Hemeryck
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Sondra A. Hemeryck                         is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated: 12/5/2019
                                                               UNITED
                                                               U
                                                               UNITED
                                                                    D STATES DISTRICT JUDGE O
                                                                                            Oc
                                                                                            October
                                                                                             cto
                                                                                               tobe
                                                                                                 b r 2012
                                                                                                     2

     PRO HAC VICE APPLICATION & ORDER
